Citation Nr: 0419240	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  04-01 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUE

Entitlement to enrollment in and access to the VA healthcare 
system.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The appellant had active military service from October 1942 
to February 1946.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an October 2003 decision in 
which the appellant was denied enrollment for VA's medical 
benefits package.  The appellant filed a notice of 
disagreement (NOD) in December 2003, and the RO issued a 
statement of the case (SOC) that same month.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) also in December 2003.  

In March 2004, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In October 2003, the appellant filed his Application for 
Medical Benefit for enrollment and access to VA's medical 
care benefits package.  

3.  The appellant has not been granted service connection for 
any disability and has no special eligibility attributes that 
qualify him for an improved enrollment in a priority group 
higher than priority group eight.  


CONCLUSION OF LAW

As the appellant does not meet the qualifications for 
enrollment and access to the VA medical care benefits 
package, his claim is without legal merit.  38 U.S.C.A. 
§§ 1705, 1706 (West 2002); 38 C.F.R. § 17.36 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

The appellant was notified of the reasons for the RO's 
decision and the regulations governing his claim in a 
December 2003 SOC.  As will be explained below, the appeal 
lacks legal merit; as the law and not the facts are 
dispositive, the duties to notify and assist imposed by the 
VCAA are not applicable in this appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 
5-2004 (June 23, 2004).  

II.  Analysis

Under 38 U.S.C.A. § 1705(a) (West 2002), the Secretary shall 
manage the enrollment of veterans in accordance with the 
following priorities, in the order listed: (1) veterans with 
service-connected disabilities rated 50 percent or greater; 
(2) veterans with service-connected disabilities rated 30 
percent or 40 percent; (3) veterans who are former prisoners 
of war; veterans with service-connected disabilities rated 10 
percent or 20 percent; (4) veterans who are in receipt of 
increased pension based on a need of regular aid and 
attendance or by reason of being permanently housebound and 
other veterans who are catastrophically disabled; (5) 
veterans who are unable to defray the expenses of necessary 
care as determined under 38 U.S.C.A. § 1722(a); (6) all other 
veterans eligible for hospital care, medical services, and 
nursing home care under 38 U.S.C.A. § 1710(a)(2); and, (7) 
veterans described in 38 U.S.C.A. § 1710(a)(3).  

In January 2002, 38 U.S.C.A. § 1705(a) was amended effective 
October 2, 2002.  Section 1705(a) was amended by striking 
paragraph (7) and inserting the following new paragraphs: (7) 
Veterans described in section 1710(a)(3) of this title who 
are eligible for treatment as a low income family under 
section 3(b) of the United States Housing Act of 1937 for the 
area in which such veterans reside, regardless of whether 
such veterans are treated as single person families under 
paragraph 3(A) of such section 3(b) or as families under 
paragraph (3)(B) of such section 3(b); and (8) Veterans 
described in section 1710(a)(3) of this title who are not 
covered by paragraph (7).  See Public Law 107-135, Title II, 
§ 202(a), (c), January 23, 2002 (115 Stat. 2457).  

In managing the provision of hospital care and medical 
services under section 1710(a) of this title, the Secretary 
shall, to the extent feasible, design, establish and manage 
health care programs in such a manner as to promote cost-
effective delivery of health care services in the most 
clinically appropriate setting.  38 U.S.C.A. § 1706(a).

In the case of a veteran who is not described in paragraphs 
(a)(1) and (a)(2), the Secretary may, to the extent resources 
and facilities are available ... furnish hospital care, 
medical services, and nursing home care which the Secretary 
determines to be needed.  38 U.S.C.A. § 1710(a)(3).

Except as otherwise provided in 38 C.F.R. § 17.37, a veteran 
must be enrolled in the VA healthcare system as a condition 
for receiving the 'medical benefits' package set forth in 38 
C.F.R. § 17.38.  38 C.F.R. § 17.36(a)(1).  A veteran may 
apply to be enrolled at any time.  A veteran who wishes to be 
enrolled must apply by submitting a VA Form 10-10EZ to a VA 
medical facility.  38 C.F.R. § 17.36(d)(1).

The Secretary will determine which categories of veterans are 
eligible to be enrolled based on an order of priority. See 38 
C.F.R. § 17.36(b)(1)-(b)(8).

The latter category is further prioritized into the following 
subcategories: (i) Noncompensable zero percent service-
connected veterans who are in an enrolled status on a 
specified date announced in a Federal Register document 
promulgated under paragraph (c) of this section and who 
subsequently do not request disenrollment; (ii) Nonservice-
connected veterans who are in an enrolled status on a 
specified date announced in a Federal Register document 
promulgated under paragraph (c) of this section and who 
subsequently do not request disenrollment; (iii) 
Noncompensable zero percent service-connected veterans not 
included in paragraph (b)(8)(i) of this section; and (iv) 
Nonservice-connected veterans not included in paragraph 
(b)(8)(ii) of this section.  38 C.F.R. § 17.36(a)(8)(i-iv).

With respect to Federal Register notification of eligible 
enrollees it is anticipated that on or before August 1st of 
each year the Secretary will announce in paragraph (c)(2) of 
this section which categories of veterans are eligible to be 
enrolled.  As necessary, the Secretary at any time may revise 
this determination by further amending paragraph (c)(2) of 
this section.  38 C.F.R. § 17.36(c)(1).

The law also provides that VA will enroll all priority 
categories of veterans set forth in 38 C.F.R. § 17.36(b) 
beginning January 17, 2003, except that those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003, or who requested disenrollment after that 
date, are not eligible to be enrolled.  38 C.F.R. § 
17.36(c)(2).  

In this case, the essential facts are not in dispute.  The 
appellant filed his Application for Medical Benefit, VA Form 
10-10, along with a financial worksheet, VA Form 10-10F, in 
October 2003.  Based on the information provided in the 
Forms, the appellant was assigned to Priority Group 8.  The 
appellant does not contend that the information he provided 
was incorrect.  

During his testimony before the undersigned Veterans Law 
Judge, the appellant reported that sometime around 1980 he 
sought medical treatment through the VA healthcare system for 
hearing loss.  The appellant testified that while he had not 
been afforded treatment, he subsequently received evidence in 
the mail that he had been enrolled in a VA medical care 
benefits package.  The appellant also testified that his 
claim for service connection for hearing loss had been 
denied, but that he had subsequently received a card that he 
believed had entitled him to VA medical treatment.  He did 
not report that he had ever used the card.  

The Board finds that the appellant is not eligible to enroll 
for VA health care benefits as a matter of law.

As noted above, the criteria for eligibility to enroll for VA 
health care benefits are listed in 38 C.F.R. § 17.36.  These 
criteria divide eligible applicants into eight priority 
groups.  The evidence of record reflects that the appellant 
was denied service connection for hearing loss in January 
1986 and notified of that decision that same month.  He did 
not appeal that decision.  

In addition to not being service connected for a disability, 
the evidence of record does not reflect that the appellant 
was a prisoner of war; that he was awarded the Purple Heart; 
or that he was exposed to Agent Orange, ionizing radiation, 
environmental contaminants, or nose or throat radium 
treatment.  Furthermore, the appellant was not in the Gulf 
War, was not retired from the military due to disability, 
catastrophically disabled, in receipt of pension benefits, in 
receipt of disability compensation under 38 U.S.C.A. § 1151, 
or that his entitlement to disability compensation was 
suspended because of the receipt of military retired pay.  
Thus, he does not meet the eligibility criteria for priority 
groups one through four.

The Board also notes that the appellant has not been shown to 
be unable to defray the expenses of necessary care under 38 
U.S.C.A. § 1722(a).  Under 38 U.S.C.A. § 1722(a), a veteran 
is considered to be unable to defray the expenses of 
necessary care if he is (1) eligible to receive medical 
assistance under a State plan approved under title XIX of the 
Social Security Act, (2) if he is in receipt of pension under 
section 1521 of title 38, or (3) if his attributable income 
is not greater than the amount set forth in subsection (b) of 
38 U.S.C.A. § 1722.  See 38 U.S.C.A. §§ 1503, 1522, 1722 
(West 2002).  

Under 38 U.S.C.A. § 1722(b)(1), it is noted that for purposes 
of subsection (a)(3), the income threshold for the calendar 
year beginning on January 1, 1990, is $20,688, in the case of 
a veteran with one dependent.  For the calendar year 
beginning after December 31, 1990, the amounts in effect for 
purposes of the subsection are the amounts in effect for the 
preceding calendar year as adjusted under subsection (c).  
See 38 U.S.C.A. § 1722(b)(2).  Under 38 U.S.C.A. § 1722(c), 
effective on January 1 of each year, the amounts in effect 
under subsection (b) shall be increased by the percentage by 
which the maximum rates of pension were increased during the 
preceding calendar year.  

Additionally, however, 38 U.S.C.A. § 1722(d)(1) reflects that 
notwithstanding the attributable income of a veteran, the 
Secretary may refuse to make a determination described in 
paragraph (b)(2) if the corpus of the estate of the veteran 
is such that under all the circumstances it is reasonable 
that some part of the corpus of the estate of the veteran be 
consumed for the veteran's maintenance.  

The record does not show that the appellant has been approved 
for medical assistance under title XIX of the Social Security 
Act, nor does it show that he is in receipt of pension under 
section 1521.  With respect to criteria (3), without making a 
determination under 38 U.S.C.A. § 1722(b)(2) regarding 
attributable income and the amount set forth in subsection 
(b), the Board finds it is reasonable that some part of the 
corpus of the appellant's estate would necessarily be 
consumed for his medical care.  In this instance, the 
appellant's financial worksheet (Form 10-10F) reflects that 
his net worth combined with his attributable income adds up 
to over $200,000.  This amount would far exceed any allowable 
amount under subsection (b).  Thus, the appellant does not 
meet any of the eligibility criteria for priority group five.  

The appellant served on active duty during World War II.  He 
did not serve in Vietnam resulting in exposure to Agent 
Orange, he has not had nose or throat radium treatment, he 
was not exposed to ionizing radiation or environmental 
contaminants, and he did not serve in the Gulf War.  
Consequently, he does not meet the eligibility criteria for 
priority group six.   

The appellant would be eligible under priority group seven if 
he agreed to pay the applicable co-payment and if his income 
for the previous year, 2002, constituted low income under the 
geographical income limits established by the United States 
Department of Housing and Urban Development for the fiscal 
year that ended on September 30th of 2002.  The record 
indicates that the appellant did agree to pay VA the 
applicable deductible for his medical care.  However, the 
appellant does not meet the criteria established for low 
income.  The record reflects that the appellant lives in 
Haverhill, New Hampshire, a town located in Grafton County.  
He is married without other dependents.  Under the provisions 
of 38 C.F.R. § 17.36, income is determined using the 
provisions of 38 C.F.R. §§ 3.271, 3.272, and 3.273 (2003).  
The geographical income limit (low income) for a married 
couple with no other dependents living in Grafton County for 
2002 is $32,650.  The appellant's income as listed on the 
Form 10-10F exceeds $32,650.  Thus, the veteran does not meet 
the eligibility criteria for priority group seven.

The appellant contends that he originally applied for health 
benefits in the 1980's; however, there is no record of any 
application for health benefits prior to October 2003.  
Furthermore, while the appellant has submitted copies of 
cards for other healthcare plans, none has been submitted for 
VA's healthcare system.  Thus, the veteran simply is unable 
to establish why he should be exempt from the eligibility 
assessment (means testing) for VA medical treatment purposes.

While the Board is sympathetic to the appellant's 
contentions, the legal authority governing enrollment in and 
access to the VA healthcare system are clear and specific, 
and the Board is bound by it.  Where, as here, the law, and 
not the facts of in this case, is controlling, the benefit-
of-the-doubt doctrine is not for application, and the claim 
must be denied as lacking legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  




ORDER

Entitlement to enrollment in and access to the VA medical 
care benefits package is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



